Per Curiam.
The respondent, on January 19, 1937, at a term of the County Court of the county of Queens, was duly convicted of grand larceny, first degree, which crime is a felony.
Section 477 of the Judiciary Law provides: “ Any person being an attorney and counsellor-at-law, who shall be convicted of a felony, shall, upon such conviction, cease to be an attorney and counsellorat-law, or to be competent to practice law as such.”
Subdivision 3 of section 88 of the Judiciary Law provides: “ Whenever any attorney and counsellor-at-law shall be convicted of a felony, there may be presented to the Appellate Division of the Supreme Court a certified or exemplified copy of the judgment of such conviction, and thereupon the name of the person so convicted shall, by order of the court, be stricken from the roll of attorneys.” -
The respondent, accordingly, should be disbarred.
Present — Martin, P. J., McAvoy, O’Malley, Townley and Cohn, JJ.
Respondent disbarred.